

114 S662 IS: Songwriter Equity Act of 2015
U.S. Senate
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 662IN THE SENATE OF THE UNITED STATESMarch 4, 2015Mr. Hatch (for himself, Mr. Whitehouse, Mr. Alexander, and Mr. Corker) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 17, United States Code, to ensure fairness in the establishment of certain rates and
 fees under sections 114 and 115 of such title, and for other purposes.1.Short titleThis Act may be cited as the Songwriter Equity Act of 2015.2.Effect on royalties for underlying worksSection 114(i) of title 17, United States Code, is amended to read as follows:(i)Effect on royalties for underlying worksIt is the intent of Congress that royalties payable to copyright owners of musical works for the public performance of their works shall not be diminished in any respect as a result of the rights granted in section 106(6)..3.Application to sections 112(e) and 114(f) sound recording proceedings(a)Proceedings not affectedNeither section 2 of this Act nor the amendment made to section 114(i) of title 17, United States Code, by such section 2 shall be taken into account in any proceeding to set or adjust the rates and fees payable for the use of sound recordings under section 112(e) or section 114(f) of such title that is pending on, or commenced on or after, the date of the enactment of this Act.(b)Decisions and precedents not affectedNeither section 2 of this Act nor the amendment made to section 114(i) of title 17, United States Code, by such section 2 shall have any effect upon the decisions, or the precedents established or relied upon, in any proceeding to set or adjust the rates and fees payable for the use of sound recordings under section 112(e) or section 114(f) of such title before the date of the enactment of this Act.4.Functions of copyright royalty judges(a)In generalSection 801(b)(1) of title 17, United States Code, is amended by striking The rates applicable under sections 114(f)(1)(B), 115, and 116 shall be calculated to achieve the following objectives and inserting The rates applicable under sections 114(f)(1)(B) and 116 shall be calculated to achieve the following objectives.(b)Effective dateThe amendment made by subsection (a) shall apply to any proceeding that is pending on, or commenced on or after, the date of the enactment of this Act.5.Royalty payable under compulsory license(a)In generalSection 115(c)(3)(D) of title 17, United States Code, is amended by striking In addition to the objectives set forth in section 801(b)(1), in establishing such rates and terms, the Copyright Royalty Judges may consider rates and terms under voluntary license agreements described in subparagraphs (B) and (C). and inserting the following: The Copyright Royalty Judges shall establish rates and terms that most clearly represent the rates and terms that would have been negotiated in the marketplace between a willing buyer and a willing seller. In establishing such rates and terms, the Copyright Royalty Judges shall base their decision on marketplace, economic, and use information presented by the participants. In establishing such rates and terms, the Copyright Royalty Judges may consider the rates and terms for comparable uses and comparable circumstances under voluntary license agreements..(b)Effective dateThe amendment made by subsection (a) shall apply to any proceeding that is pending on, or commenced on or after, the date of the enactment of this Act.